Citation Nr: 1201734	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  06-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left knee as a residual of left tibia fracture.

2.  Entitlement to service connection for intervertebral disc syndrome, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1975 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.

When this case was most recently before the Board in January 2010, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

When the case was last before the Board, there was one additional issue on appeal: entitlement to service connection for gout in the left foot, to include as secondary to service-connected disabilities.  In January 2010 the Board remanded that issue, with the issues identified on the title page, for additional development.  The originating agency subsequently granted service connection for gout in the left foot, representing complete satisfaction of that issue.  The issues identified on the title page are accordingly the only issues remaining on appeal before the Board.

The Board notes that in this case, the Veteran filed a claim for an increased rating for "stress fracture residuals of the left lower extremity" and service connection for the left knee, as secondary to this disability, in May 2005.  In a September 2005 rating decision, the RO granted a 10 percent rating for stress fracture, left tibia, stress syndrome of the left foot, effective May 25, 2005.  The claim of entitlement to service connection for the left knee was denied.  In November 2005, the Veteran filed a Notice of Disagreement, and in March 2006, the RO continued the denials in a Statement of the Case.  In April 2006, the Veteran filed a substantive appeal with both issues.

In a September 2007 Supplemental Statement of the Case, the originating agency recharacterized the increased rating issue on appeal as "osteoarthritis of the left knee as a residual of left tibial fracture" and maintained the 10 percent rating.  The originating agency also granted a separate, 10 percent rating for stress syndrome of the left foot, which was previously evaluated with stress fracture of the left tibia, effective May 25, 2005.  No rating decision was issued.  In an October 2007 rating decision, the originating agency granted a separate rating for osteoarthritis of the left ankle, assigning a 10 percent rating, effective May 25, 2005.  In August 2011, the originating agency granted a separate, 20 percent rating for instability of the left knee, effective April 13, 2011.

In October 2009, the Veteran submitted a statement arguing that his left knee had progressively worsened.  He did not disagree with the rating for osteoarthritis of the left ankle or the rating for stress syndrome of the left foot.  The Veteran has submitted argument relating to his left foot, but only in relation to his gout, which, as noted above, was granted during the course of the appeal.  Further, the Veteran has not disagreed with the 20 percent rating for instability of the left knee or the effective date, set forth in the August 2011 rating decision.  In the Veteran's representative's December 2011 post-remand brief, he only argued for an increased evaluation for the Veteran's osteoarthritis of the left knee.  As such, the Board will only address the Veteran's claim for an increased evaluation for osteoarthritis of the left knee.  If the Veteran is, in fact, not satisfied with his separately-rated disabilities, he should inform the RO.

The claim for entitlement to service connection for intervertebral disc syndrome is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Osteoarthritis of the left knee as a residual of left tibia fracture has been manifested, on average, by flexion of the leg limited to 120 degrees, with findings of pain; malunion of the left tibia and fibula have not been shown.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for osteoarthritis of the left knee as a residual of left tibia fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left knee as a residual of left tibia fracture.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was not provided complete notice until after the September 2005 rating decision on appeal.  Never the less, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records. 

The Veteran has been afforded VA medical examinations in response to the claim herein decided.  His most recent VA examination in April 2011 (with addenda dated in June and July 2011) was performed in response to the Board's earlier remand; the Board has reviewed the examination report and finds it to substantially comply with the requirements articulated in the remand request.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence. 

In sum, any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.      38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.            38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5262, a 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion requiring brace.  The diagnostic code also provides for 30, 20, and 10 percent ratings for malunion of the tibia and fibula with marked, moderate, and slight knee or ankle disability, respectively.  38 C.F.R. § 4.71a.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6 (2011).

The VA General Counsel has held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004). 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran had an orthopedic VA examination in August 2005.  The Veteran had pain and stiffness in the left tibia, left knee joint, and left ankle.  He denied heat, redness, drainage, instability, locking, or abnormal motion.  The Veteran did not use crutches, braces, canes, or corrective shoes.  The Veteran had no deformity, angulation, false motion, shortening, or intra-articular involvement of the left knee.  There was no malunion, nonunion, loss motion, or false joint.  There was also no tenderness, drainage, edema, painful motion, weakness, redness, or heat.  No ankylosis was present.  On physical examination of the joints, the Veteran had pain and stiffness without swelling, heat, redness, instability, locking, fatigability, and lack of endurance of the left knee and left ankle.  The Veteran had no flare-ups of the joint disease.  The left knee had no swelling.  There was crepitation on movement of the left knee.  Flexion was to 120 degrees without pain.  No extension testing was performed.  The left knee joint was not painful on motion.  There was no pain, fatigue, weakness, lack of endurance or incoordination following three-time repetitive use.  There was no painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of the movement of the left knee.  Gait was normal.  There was no functional limitation on standing and walking, including no unusual shoe wear pattern, abnormal weightbearing, or callosities.  No ankylosis was found.  There was inflammatory arthritis shown on an X-ray examination of the left knee.

The Veteran had another orthopedic VA examination in May 2007.  The Veteran complained of pain and stiffness in the left knee, but denied swelling, heat, redness, locking, and instability.  The Veteran did not use crutches, brace, cane, or corrective shoes.  The Veteran had no malunion, nonunion, loose motion, or false joint.  On physical examination of the left knee, flexion was to 120 degrees with pain.  Extension was to 0 degrees with pain.  DeLuca testing was not performed.

In September 2009, the Veteran had another orthopedic VA examination.  The Veteran complained of left knee pain with cold weather, with the knee occasionally giving out when bending over or moving laterally.  He believed that his knee subluxed when it gave out but did not notice patellar dislocation.  The Veteran reported deformity, giving way, instability, pain, weakness, incoordination, decreased speed of motion, episodes of subluxation several times per week, but denied locking episodes, effusions, and flare-ups.  

On physical examination, the Veteran was found to have an antalgic gait.  There was tenderness medial to patella.  No crepitation, grinding, instability, or abnormalities were noted.  The knee clicked and snapped.  Left knee flexion was to 140 degrees, and extension was to 0 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations.  The Veteran had some effects on activities of daily living, such as severe problems with sports, and moderate problems with exercise, recreation, and chores.  In a May 2010 addendum, a physician noted that the Veteran's joints were not in flare up, and he would have to resort to speculation to determine any additional limitation of motion during flare-ups.

The Veteran underwent a new orthopedic examination in April 2011 (with addenda submitted in June and July 2011).  The Veteran reported intermittent swelling in the left knee with weightbearing activities.  The knee was medially and laterally unstable.  The Veteran used a knee brace with lateral support during activities.  The Veteran reported giving way with the knee but no locking.  On physical examination of the knee, there was some bony deformity on the left but no heat in the joints or palpable fluid.  Range of motion testing revealed flexion to 125 degrees without pain.  Extension was to 0 degrees with no significant pain.  Repetitive motion resulted in no development of pain, evidence of weakness, fatigue, lack of endurance, or incoordination.  McMurray sign was positive on the left over the medial aspect of the joint space.  Anterior drawer test was positive on the left eliciting moderately severe pain and mild instability.  Valgus and varus stressing of the left knee was positive on the medial aspect of the joint space when stressing the knee in a valgus direction, resulting in moderate instability.  Flexing and extending the knee against resistance revealed give way on the left.  The left knee was not predisposed to locking.  Activities of daily living were unaffected by the Veteran's knee disability.  The Veteran was retired due to a work-related left foot injury.  X-rays revealed degenerative joint disease in the left knee.  The Veteran was diagnosed with degenerative changes of the left knee with intact joint spaces.

In August 2011, the Veteran submitted a statement indicating that his knee was not the reason for his retirement.  The Veteran reported that he had been diagnosed with sarcoidosis, which rendered him unemployable.

Analysis

The Veteran's osteoarthritis of the left knee as a residual of left tibia fracture has been rated as 10 percent disabling under Diagnostic Code 5262.  Under this diagnostic code, a 10 percent rating is assigned for malunion of the tibia and fibula with slight knee or ankle disability.  38 C.F.R. § 4.71a.

As explained below, in this case, the medical evidence shows that the service-connected residuals of osteoarthritis of the left knee as a residual of left tibia fracture include both left knee and left ankle impairment.  Thus, the Veteran could be assigned separate ratings for the manifestations of the disability on the left knee and left ankle if the symptomatology does not overlap.  As previously noted, the Veteran has been assigned a separate rating for his left ankle.  

Here, however, the Board notes that examinations have reflected that the Veteran currently has neither nonunion nor malunion of the tibia and fibula.  As such, the Board finds that the Veteran is best rated directly under the Diagnostic Codes pertaining to arthritis of the knee.

Considering the evidence of record, the Board finds that more than a 10 percent rating for the Veteran's osteoarthritis of the left knee is not warranted at any point pertinent to the current claim for increase.

A rating greater than 10 percent is not assignable under Diagnostic Codes 5260 and a separate compensable rating is not warranted under Diagnostic Code 5261.  The evidence shows that the Veteran has had normal extension of the left knee and  normal or almost full flexion of the left knee, from 0 degrees of extension to 120, 125, or 140 degrees of flexion, on examination, with some pain on flexion and extension.  The Veteran has denied flare-ups resulting in decreased motion.  The Veteran had objective evidence of pain, but pain did not result in any further decrease in range of motion.  Even when considering DeLuca factors, there is simply no indication that he has any limitation of extension or that his limitation of flexion has more nearly approximated limitation to 30 degrees than limitation to 45 degrees, as required for a higher rating under Diagnostic Code 5260.  Thus, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis assignment of a higher rating under Diagnostic Code 5260 or a separate compensable rating under Diagnostic Code 5261.

Furthermore, as there is no evidence that the right knee disability involves any ankylosis, dislocated cartilage, or genu recurvatum, evaluation of the disability under Diagnostic Code 5256, 5258, 5259, or 5263 is not warranted.  The disability also is not shown to involve any other factors that warrant consideration of any other provisions of the rating schedule.  As discussed above, the Veteran has been granted a separate rating for instability of the left knee and that rating is not currently before the Board.

Consideration has been given to assigning a staged rating; however, at no time during the period under review does the disability warrant a rating in excess of 10 percent under the schedular criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The record reflects that the manifestations of the disability are those specifically contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be to a degree greater than what is assigned.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

A rating in excess of 10 percent for osteoarthritis of the left knee as a residual of left tibia fracture is denied.


REMAND

The Board's review of the claims file reveals that further action by the originating agency on the claim for entitlement to service connection for intervertebral disc syndrome, to include as secondary to service-connected disabilities, is warranted.

The Board notes that the Veteran has undergone several VA examinations in relation to this claim.  The Veteran had an orthopedic VA examination in August 2005.  The Veteran complained of stiffness of the lumbar spine with radiation of the pain to the right buttock.  He reported that the pain started five years ago and was mild to moderate in nature.  The Veteran was diagnosed with intervertebral disc syndrome involving L4, L5, and S1.  The examiner reviewed the claims file, and opined that the Veteran's low back pain was not secondary to his stress fracture disability because the stress fracture was not the "sole and proximale [sic] cause" of the stated nonservice-connected conditions.  No rationale was provided.

In May 2009, the Board found the opinion inadequate, and remanded the claim for another examination with a physician to determine whether the Veteran's intervertebral disc syndrome was etiologically related to service or was aggravated by his service-connected disabilities.  The Veteran had another orthopedic VA examination in September 2009 with a physician's assistant.  The examiner opined that the Veteran's lumbar intervertebral disc syndrome was less likely than not caused by or a result of in-service injury, as the Veteran's service treatment records had no complaints of back pain.  The Veteran also reported that back pain did not begin until 2000 or 2001.  The examiner also noted that the Veteran had a slight antalgic gait at present [due to his service-connected stress fracture], but the antalgic gait was not lurching, and this was therefore unlikely to cause lumbar intervertebral syndrome.  He also found that the Veteran's service-connected stress fracture was less likely than not aggravating the Veteran's lumbar intervertebral disc syndrome because the Veteran did not have an irregular gait until May 2007.  The Veteran had a slightly antalgic gait at present, not a lurching gait, which was therefore unlikely to aggravate his lumbar intervertebral disc syndrome.

In January 2010, the Board, again, remanded the claim for further development, finding that the examination report was inadequate.  In the prior remand, the Board had requested that the examination be performed by a physician.  A new examination and opinion as to whether the Veteran's intervertebral disc syndrome was caused or chronically worsened by the Veteran's service-connected disabilities was requested by the Board.

In response to this remand, the Veteran was afforded another orthopedic VA examination in April 2011.  The Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the lumbosacral spine, predominantly at the L4-5 and L5-S1 levels with disc bulging, anterior/posterior lithesis, and spinal stenosis at these levels, with associated left radiculopathy and numbness.  The examiner opined that it was less likely than not that the Veteran's service-connected disabilities were etiological factors in the development of the Veteran's spine disabilities.  The rationale for this was that the Veteran' s gait was only minimally affected by the service-connected disabilities and did not put such stress on the Veteran's lumbosacral spine to result in its development.

In a July 2011 addendum, the examiner noted that the Veteran had a mildly abnormal gait as a result of his service-connected lower extremity disabilities.  He also noted, however, that the mild gait abnormality was not sufficient to account for the Veteran's lumbar spine disability, as demonstrated by imaging studies (X-ray and MRI).  Therefore, it was less likely than not that the Veteran's lumbar spine conditions were "related to" the Veteran's service-connected conditions.  In another July 2011 addendum, the examiner found that the Veteran's lumbar spine disabilities were unrelated to military service.

Unfortunately, the April 2011 examiner's opinion is inadequate as to the question of secondary service connection as a result of aggravation.  A VA nexus opinion stating that a claimed disability was not "related to" a service-connected disability or that a service-connected disability was not an "etiological factor" in the onset of a claimed disability have been determined by the Court to be insufficient to address the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 449-50 (1995) (en banc).  Aggravation must specifically be addressed by the examiner.  Id.

The Board has concluded that the April 2011 examination and addenda do not adequately comply with the instructions included in the May 2009 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

While on remand, ongoing medical records should also be obtained.  38 U.S.C.A.   § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated treatment records from the Albany VA Medical Center, as well as any other outstanding records pertinent to the Veteran's claim.

2.  The claims folder should be provided to and reviewed by the physician who performed the April 2011 VA examination, or a suitable substitute (specifically, a physician).  Based upon a review of the claims folder, the physician should opine as to whether there is a 50 percent or better probability that the Veteran's lumbar spine disability was aggravated by the Veteran's service-connected disabilities.

The rationale for the opinion expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted as to the claim on appeal.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the matter should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


